                      Case 1:19-cv-07271-MKV Document 26 Filed 04/15/20 Page 1 of 2



                                                                                         USDC SDNY
                                                                                         DOCUMENT
                                                                                         ELECTRONICALLY FILED
                                                                                         DOC #:
                                                                                         DATE FILED: 4/15/2020
                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                         Andrew J. Rauchberg
Corporation Counsel                                100 CHURCH STREET                               Phone: (212) 356-0891
                                                   NEW YORK, NY 10007                              arauchbe@law.nyc.gov



                                                                        April 13, 2020

        BY ECF

        Honorable Mary Kay Vyskocil
        United States District Judge
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                          Re: Winters v. N.Y. City Dep’t of Corr., et al.
                              19 cv 7271 (MKV) (KNF)

        Dear Judge Vyskocil:

                        I am an Assistant Corporation Counsel in the Office of the Corporation Counsel
        assigned to represent the Defendants in the case referenced above. I write regarding Plaintiff’s
        most recent filings in this action.

                     Plaintiff initiated this case by Complaint dated June 14, 2019. Plaintiff alleges
        that he was denied access to the courts while he was in the custody of the New York City
        Department of Correction due to issues with the mail. By Notice dated November 12, 2019,
        Defendants moved to dismiss the Complaint. The parties appeared before the Hon. Ronnie
        Abrams on November 21, 2019, at which time Judge Abrams granted Plaintiff leave to file an
        Amended Complaint. Defendants did not object. Judge Abrams extended the deadline to file the
        Amended Complaint once. The case was reassigned to Your Honor on or about February 6,
        2020, and by Order dated February 20, 2020, the Court extended the deadline again, to March
        20, 2020.

                       Plaintiff recently filed documents which posted to the case docket on March 30,
        2020, but none appear to be amended pleadings. Instead, Plaintiff filed a letter with exhibits
        attached and a memorandum of law “in support of Plaintiff’s motion to amend the Complaint.”
        Docket entries 23 and 24. The memorandum does not, however, appear to support a motion to
        amend (and indeed, Plaintiff has already been given leave to amend). It appears to be an
        opposition to Defendants’ motion to dismiss.

                      If Plaintiff has determined to forego his opportunity to amend, and wishes to
        proceed based on the initial Complaint, Defendants respectfully request additional time to serve
         Case 1:19-cv-07271-MKV Document 26 Filed 04/15/20 Page 2 of 2



and file reply papers. Specifically, Defendants respectfully request an additional three weeks, or
until May 4, 2020, to serve and file their reply. Additional time is sought because my colleagues
and I have recently dedicated much of our time and resources to matters connected to the Covid-
19 pandemic, including responding to numerous emergency writs. An extension is needed to
prepare an appropriate response to Plaintiff’s arguments, if they are intended as opposition to
Defendants’ motion. Alternatively, Defendants respectfully request that the Court grant Plaintiff
additional time to serve and file his Amended Complaint. Plaintiff has written the Court twice to
ask for additional time to amend, and it may still be his intention to do so. If Plaintiff still does
not serve and file an Amended Complaint, Defendants respectfully three weeks from the new
deadline set by the Court to serve and file their reply.

                This is the first such request Defendants have made. Because Plaintiff is
incarcerated, and is proceeding pro se, I have not been able to speak with him to obtain his
consent to this request.

                Thank you for your consideration of this matter. I hope that Your Honor, your
colleagues at the Court, and all of your families are doing well and staying safe.



                                                              Respectfully submitted,


                                                                     s/
                                                              Andrew J. Rauchberg
                                                              Assistant Corporation Counsel


cc:    Jason Winters
       Plaintiff pro se
       Manhattan Detention Complex
       125 White Street
       New York, New York 10013
       (by regular mail)

                      GRANTED. Defendants may file their reply on or before May 4, 2020. Plaintiff is also
                      informed that if he intends to file an Amended Complaint, he should do so quickly.
                      Otherwise, the Court will consider the brief filed as an opposition to the Defendant's
                      motion to dismiss. The Court will mail a copy of this order to the Plaintiff.

                                                  4/15/2020




                                               -2-
